           Case 1:06-cr-00172-LTS Document 323 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

FNU LNU a/k/a CRUZ M. RAMOS

                 Petitioner

        -v-                                                            No. 06 CR 172-LTS
                                                                           16 CV 4499-LTS
UNITED STATES OF AMERICA,

                 Respondent.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received an application for compassionate release from Petitioner

FNU LNU a/k/a Cruz M. Ramos (“Mr. Ramos”), dated May 21, 2020. (See case no. 06-cr-172,

docket entry no. 322; case no. 16-cv-4499, docket entry no. 9.) On January 19, 2011, Mr. Ramos

was sentenced principally to348 months of imprisonment, followed by 12 years of supervised

release. (See case no. 06-cr-172, docket entry no. 253.)

                 Mr. Ramos requests the Court grant him compassionate release under the CARES

Act § 12003(b)(2) 1 and 18 U.S.C. § 3582(c)(1)(A) “due to the high risk of contracting COVID-

19 in his B.O.P. facility[,]” FCI Fort Dix, and because “he severely suffers, and is being treated,

from [sic] acute kidney condition(s).” Mr. Ramos’ application for compassionate release is

denied without prejudice in light of Mr. Ramos’ failure to: (1) provide specific medical

information pertaining to the alleged risk; and (2) apply in the first instance to the warden of his



1
        Mr. Ramos’ reference to compassionate release under the CARES Act § 12003(b)(2),
        which authorizes limited pre-release home confinement, is misplaced. To the extent Mr.
        Ramos is seeking temporary home confinement, such an application is within the
        jurisdiction and discretion of the Bureau of Prisons, not the Court. Therefore, the Court
        construes his application to be exclusively pursuant to 18 U.S.C. § 3582(c)(1)(A).


RAMOS - COMP. RELEASE                                      VERSION JUNE 1, 2020                        1
         Case 1:06-cr-00172-LTS Document 323 Filed 06/01/20 Page 2 of 2



facility and pursue exhaustion of Bureau of Prisons (“BOP”) administrative remedies until the

earlier of exhaustion of those remedies or 30 days from the date on which he made his

application to the warden. (See 18 U.S.C. § 3582(c)(1)(A).) To the extent Mr. Ramos seeks

release pursuant to administrative programs instituted by the BOP and the Department of Justice

in response to COVID-19, Mr. Ramos must apply to the BOP, as the courts do not have authority

to grant release under such programs.

              This order resolves case no. 06-cr-172, docket entry no. 322 and case no. 16-cv-

4499, docket entry no. 9


Dated: New York, New York
       June 1, 2020

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge


Copy mailed to:
Cruz Manuel Ramos
#61613-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, New Jersey 08640




RAMOS - COMP. RELEASE                           VERSION JUNE 1, 2020                              2
